Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious system to place a prosthesis within a receiving structure, the system comprising, inter alia, the receiving structure is an internal branch disposed within a main body prosthesis; a stop cap disposed at the support member distal end, the stop cap comprising a stop cap transverse dimension that is larger than an inner diameter of the receiving lumen of the receiving structure; and an elongated prosthesis-positioning member comprising a prosthesis-positioning member distal surface and extending along the support member and the stop cap so that a distal surface of the prosthesis-positioning member is configured to be selectively disposed either at a position longitudinally coincident with a portion of the stop cap or at a preselected distance distal to a distal end of the stop cap.
Mayberry et al. (US Pub. No.: 2012/0109279) in view of Schreck et al. (US Pub. No.: 2012/0226341) and Chuter (US Pub. No.: 2005/0010277) discloses substantially all the limitations of the claims as explained in the Office Action dated 11/05/2021.  However, neither Mayberry, Schreck, or Chuter alone nor the combination of Mayberry, Schreck, and Chuter discloses that the receiving structure is an internal branch disposed within a main body prosthesis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771